Name: Council Implementing Regulation (EU) NoÃ 193/2012 of 8Ã March 2012 implementing Regulation (EC) NoÃ 560/2005 imposing certain specific restrictive measures directed against certain persons and entities in view of the situation in CÃ ´te dÃ¢ Ivoire
 Type: Implementing Regulation
 Subject Matter: Africa;  international affairs
 Date Published: nan

 9.3.2012 EN Official Journal of the European Union L 71/5 COUNCIL IMPLEMENTING REGULATION (EU) No 193/2012 of 8 March 2012 implementing Regulation (EC) No 560/2005 imposing certain specific restrictive measures directed against certain persons and entities in view of the situation in CÃ ´te dIvoire THE COUNCIL OF THE EUROPEAN UNION Having regard to Council Regulation (EC) No 560/2005 of 12 April 2005 imposing certain specific restrictive measures directed against certain persons and entities in view of the situation in CÃ ´te dIvoire (1), and in particular Article 11a(2) and (5) thereof, Whereas: (1) On 12 April 2005, the Council adopted Regulation (EC) No 560/2005. (2) On the basis of a review of the list of persons and entities to which the restrictive measures provided for in Regulation (EC) No 560/2005 apply, the Council considers that there are no longer grounds for keeping certain persons on that list. (3) Furthermore, the information relating to a person on the list in Annex I and to the persons on the list in Annex IA to that Regulation should be updated, HAS ADOPTED THIS REGULATION: Article 1 In Annex I to Regulation (EC) No 560/2005, the entry for the following person: DÃ ©sirÃ © Tagro shall be replaced by the entry set out in Annex I to this Regulation. Article 2 Annex IA to Regulation (EC) No 560/2005 shall be replaced by the text set out in Annex II to this Regulation. Article 3 This Regulation shall enter into force on the date of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 March 2012. For the Council The President M. BÃDSKOV (1) OJ L 95, 14.4.2005, p. 1. ANNEX I Entry referred to in Article 1 DÃ ©sirÃ © TAGRO. Passport number: PD  AE 065FH08. Date of birth: 27 January 1959. Place of birth: Issia, CÃ ´te dIvoire. Deceased on 12 April 2011 in Abidjan. Secretary-General in the so-called "presidency" of Mr GBAGBO: participation in the illegitimate government of Mr GBAGBO, obstruction of the peace and reconciliation process, rejection of the results of the presidential election, participation in violent repressions of popular movements. Date of UN designation: 30.3.2011 (European Union designation: 22.12.2010). ANNEX II ANNEX IA List of natural and legal persons, entities or bodies not designated by the UN Security Council or the Sanctions Committee, referred to in Articles 2, 4 and 7 Name (and any aliases) Identifying information Grounds for designation 1. Kadet Bertin Born 1957 in Mama Special Adviser to Laurent Gbagbo on matters of security, defence and military equipment, and formerly Gbagbos Minister for Defence. Nephew of Laurent Gbagbo. Exiled in Ghana. Subject of an international arrest warrant Actively involved in incidents of abuse and forced disappearances, and in the funding and arming of the militia and of the "Young Patriots (COJEP)". Involved in the funding and trafficking of arms and in the circumvention of the embargo. He was close to western militia and liaised on Gbagbos behalf with these groups. Involved in setting up the "LIMA force" death squads. During his exile in Ghana, he has continued to plot ways to regain power by force. He is calling for Gbagbos immediate release. Because of his financial resources, his familiarity with illegal arms traffickers and his ongoing ties with active militia groups, especially in Liberia, Kadet Bertin poses a very real threat to the security and stability of CÃ ´te dIvoire. 2. OulaÃ ¯ Delafosse Born 28 October 1968 Former sub-prefect of Toulepleu. Leader in the Great West Patriotic Resistance Union. As Head of the militia, he has engaged in violence and crime, particularly in the Toulepleu area. Taking his orders directly from Kadet Bertin, he was very active in the recruitment of Liberian mercenaries and in the trafficking of illegal arms from Liberia during the post-election crisis. His troops ran a reign of terror throughout the post-election crisis, killing hundreds of people from northern CÃ ´te dIvoire. Because of his political extremism, his closeness to Kadet Bertin and the strong links he has maintained with Liberian mercenaries, he continues to pose a threat to the stability of the country. 3. Pastor Gammi Head of the Ivorian Movement for the Liberation of Western CÃ ´te dIvoire (MILOCI), established in 2004. As Head of the pro-Gbagbo MILOCI militia, he was involved in many massacres and much brutality. Has fled to Ghana (is probably in Takoradi). Subject of an international arrest warrant. Since his exile, he has joined the International Coalition for the Liberation of CÃ ´te dIvoire (CILCI) which advocates the use of armed resistance to have Gbagbo returned to power. 4. Marcel Gossio Born 18 February 1951 in AdjamÃ © Passport number: 08AA14345 (due to expire on 6 October 2013) Has fled CÃ ´te dIvoire. Subject of an international arrest warrant. Involved in the misappropriation of public funds and in the funding and arming of the militia. Instrumental to the funding of the Gbagbo clan and of the militia. Also a central figure in illegal arms trafficking. The sizeable sums of money he has misappropriated and his familiarity with the illegal arms networks make him a continued threat to the security and stability of CÃ ´te dIvoire. 5. Justin KonÃ © Katina Has fled to Ghana. Subject of an international arrest warrant. Involved in the Central Bank of West African States (BCEAO) hold-up. From his place of exile, he still sees himself as Gbagbos spokesperson. In a press release on 12 December 2011 he argued that Ouattara had never won the election and asserted that the new regime was illegitimate. He calls for resistance, and believes Gbagbo will return to power. 6. Ahoua Don Mello Born 23 June 1958 in Bongouanou Passport number: PD-AE/044GN02 (due to expire on 23 February 2013) Spokesperson of Laurent Gbagbo. Former Minister for Infrastructure and Sanitation in the illegitimate government. Exiled in Ghana. Subject of an international arrest warrant. From exile, he has continuously stated that the election of President Ouattara was fraudulent and does not recognise his authority. He has refused to respond to the Ivorian Governments call for reconciliation and has made regular calls in the press for uprisings, carrying out "mobilisation" tours in the refugee camps in Ghana. In December 2011, he declared that CÃ ´te dIvoire was a "tribal state under siege" and that "the days of the Ouattara regime" were "numbered". 7. Moussa TourÃ © ZÃ ©guen Born 9 September 1944 Old passport: AE/46CR05 Head of the Group of Patriots for Peace (GPP). Founder of the "International Coalition for the Liberation of CÃ ´te d Ivoire" (CILCI). Became a militia leader in 2002 and has led GPP since 2003. Under his command the GPP has become Gbagbos armed wing in Abidjan and the south of the country. Responsible, with the GPP, for numerous acts of violence mainly against populations from the north of the country and opponents of the former regime. Personally involved in post-election violence (particularly in the Abobo and AdjamÃ © districts). Whilst exiled in Accra, TourÃ © ZÃ ©guen founded the "International Coalition for the Liberation of CÃ ´te dIvoire", whose aim is to return Gbagbo to power. From his place of exile he has made repeated inflammatory statements (for example at the press conference on 9 December 2011), maintaining a stance of conflict and armed revenge. He regards CÃ ´te dIvoire under Ouattara as illegitimate and "recolonised" and has issued a "call on Ivorians to drive out the impostors" (Jeune Afrique, July 2011). Keeps a blog calling for a violent uprising of the Ivorian people against Ouattara.